             Case 3:19-cv-01150-DRD Document 1 Filed 02/15/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

  NELSON AYALA; JENNIFER GARCIA                          CIVIL NO.: 19-1150
  Plaintiffs

  v.

  KIA MOTOR CORPORATION; HYUNDAI PRODUCT LIABILITY
  MOTOR COMPANY; JOHN DOE; JANE JURY DEMAND
  DOE; FOREING COMPANIES A,B and C
  Defendants

                                          COMPLAINT

TO THE HONORABLE COURT:

        COME now PLAINTIFFS, through the subscribing attorneys who very respectfully

STATE, ALLEGE and PRAY:

                                   I.        INTRODUCTION

        1.       This is a civil action for product liability that resulted in the tragic death of

minor        Joshua    Méndez      García,    while     the    vehicle     KIA     RIO,      2016,

VIN#KNADM4A36G6657184, was caught on fire on February 17, 2018. Minor Joshua

Méndez García died calcinated inside the vehicle.

                             II.    JURISDICTION AND VENUE

        2.       This Honorable Court has jurisdiction over the present case by virtue of

diversity of citizenship statute, 28 U.S.C. § 1332, and by the fact that the claim of each plaintiff

exceeds the sum of $75,000.00 exclusive of costs and interests.
            Case 3:19-cv-01150-DRD Document 1 Filed 02/15/19 Page 2 of 8



       3.      This Court has jurisdiction over Defendants inasmuch as Defendants, acting on

its own and/or through its agents, wholesalers, distributors, sellers, franchisees, licensees and

sub- licensees have carried out business transactions and/or have committed torturous acts

within the commonwealth of Puerto Rico.

                                        III. PARTIES

       4.      Plaintiff Jennifer Garcia is the mother of deceased Joshua Méndez García.

Plaintiff Nelson Ayala is the brother of deceased Joshua Mendez García. Both plaintiffs are

residents and domiciled of Levittown Lakes, Paseo Deleite 1095, Toa Baja, PR 00949.

       5.      Co-defendant KIA MOTORS CORPORATION is a automobile

manufacturer headquartered in Seoul, South Korea. KIA MOTORS CORPORATION is the

company that manufactured, designed, assembled, tested, marketed, sold, advertised and/ or

distributed the KIA RIO, 2016, VIN#KNADM4A36G6657184. KIA Motors Corporation’s

headquarters are located in: 12 Heolleung-ro, Seocho-gu, Seoul, Seoul, KR.

       6.      Co-defendant HYUNDAI MOTOR COMPANY is a South Korean

multinational automotive manufacturer headquartered in Seoul, which owns KIA Motors

Corporation. Hyundai Motor Company’s headquarters are located in: 12 Heolleung-Ro,

Seocho-gu, Seoul 06797, KR.

       7.      Co-Defendants JOHN DOE and JANE DOE are unknown natural persons,

domiciled in other place than Puerto Rico, who are responsible for any damages caused to

plaintiffs. Once their true names are known, they will be substituted.
            Case 3:19-cv-01150-DRD Document 1 Filed 02/15/19 Page 3 of 8



       8.      FOREIGN COMPANIES A, B & C are fictitious names domiciled in other

place than Puerto Rico, which represent any entities jointly responsible for the damages

caused to plaintiff. Once their true names are known, they will be substituted.

                                         IV. FACTS

       9.      On February 17, 2018 at approximately 2:00 a.m., plaintiff Nelson Ayala was

driving his vehicle, a KIA RIO, 2016, VIN#KNADM4A36G6657184, on Sabana Seca

Avenue, Levittown, in Bayamon when he lost control of the vehicle and hit a light post.

Plaintiff Nelson Ayala was accompanied by his minor brother, Joshua Ayala.

       10.     Plaintiff Nelson Ayala lost consciousness and by the time he woke up,

paramedics from Fast Ambulance were at the scene. Minor Joshua Ayala was stuck in the

passenger’s front seat and was not able to move or exit the vehicle.

       11.     Desperately, plaintiff Nelson Ayala tried to help his brother to exit the car and

as a result he suffered scratches, open wounds and bruises during his efforts.

       12.     At some point between 2:30am and 4:00am, plaintiff Nelson Ayala noticed that

an engine fire started on his vehicle. In despair, he started yelling for help, but nobody was

able to help his brother exit the vehicle. He could not find his phone inside the car and

requested help from a lady that stopped at the scene.

       13.     A phone call was made to the 911 and they were able to contact the police and


                                              −3−
           Case 3:19-cv-01150-DRD Document 1 Filed 02/15/19 Page 4 of 8



the fire department. Meanwhile, the fire was increasing, and minor Joshua Ayala was crying

and yelling for help inside the vehicle. The minor Joshua Ayala was burning inside the KIA

vehicle.

       14.     At approximately 4:00am plaintiff Jennifer García arrived at the scene and

found his son Nelson Méndez with a policeman and the vehicle in flames. At that point she

thought her minor son, Joshua Ayala was somewhere around the area. To her shock and

horror, she learned that her minor son Joshua Ayala was inside of the burning car.

       15.    The firefighters arrived at the scene at around 4:50am. By that time, the entire

car was already in flames and Joshua Ayala was still inside the car.

       16.    Joshua Ayala died calcined inside the vehicle.

                                          V.         COUNTS

                                     COUNT I: STRICT LIABILITY

       17.    Defendants KIA MOTOR AND/OR HYUNDAI MOTOR manufactured,

designed, assembled, tested, marketed, sold, advertised, and /or distributed the KIA RIO,

2016, VIN#KNADM4A36G6657184, owned by plaintiff Nelson Ayala.

       18.    The vehicle, KIA RIO, 2016, VIN#KNADM4A36G6657184, contained

a defective and unsafe design and/or electrical malfunction that caused engine fire of the

vehicle, therefore constituting a product unsafely dangerous for normal use due to its



                                               −4−
         Case 3:19-cv-01150-DRD Document 1 Filed 02/15/19 Page 5 of 8



defective design and manufacture.

       19.    As a direct and proximate result of all co-defendants designing, manufacturing,

assembling, testing, marketing, selling, advertising and /or otherwise distributing the KIA

RIO, 2016, VIN#KNADM4A36G6657184, Plaintiffs suffered serious damages.

       20.    Co-defendants are strictly liable to Plaintiffs pursuant to Article 1802 of the

Puerto Rico Civil Code, as well as pursuant to other applicable laws, statutes and regulations.

                                        COUNT II: NEGLIGENCE

       21.    At all times, it was the duty of the Defendants to use reasonable care in the

designing, manufacturing, assembling, testing, marketing, selling, advertising, warning, and

/or otherwise distributing the KIA RIO, 2016, VIN#KNADM4A36G6657184.

       22.    Contrary to their duty, the Defendants were responsible of one or more of

the following careless and negligent acts and/ or omissions:

              a.     Failed to adequately and properly test and inspect the accessories

       incorporated into the KIA RIO, 2016, VIN#KNADM4A36G6657184, so as to

       ascertain whether or not it was safe and proper for the purpose for which was designed,

       manufactured and sold;

              b.     Failed to utilize and/or implement a reasonably safe design in the

       manufacture, installation and/ or functioning of the electronic throttle incorporated



                                             −5−
         Case 3:19-cv-01150-DRD Document 1 Filed 02/15/19 Page 6 of 8



       into the KIA RIO, 2016, VIN#KNADM4A36G6657184

              c.     Failed to install a safe system that would avoid an engine fire.

       23.    The Defendants, therefore, are liable to Plaintiffs pursuant to Article 1802 of

the Puerto Rico Civil Code, and any other applicable laws, statutes and regulations.

                                     VI.    DAMAGES

       24.    Due to the negligent acts and/or omissions of the Defendants, Joshua Méndez

García suffered a slow vicious death. His pain and suffering is hereby claim by his mother.

       25.    Due to the negligent acts and/or omissions of the Defendants, plaintiff Jennifer

Garcia suffered and continues to suffer:

              a. Excruciating mental anguishes due to the loss of her son, Joshua Méndez
                 García.

              b. Recurring nightmares, loss of appetite, depression and exacerbation of pre-
                 existing conditions.

              c. Loss of love and care since Joshua lived with plaintiff García.

       26.    Due to the negligent acts and/or omissions of the Defendants, plaintiff Nelson

Ayala suffered and continues to suffer:

              a.     Excruciating mental anguishes due to the loss of his brother, Joshua
                     Méndez García.

              b.     Emotional distress and continuous mental anguishes since he had to
                     watch his brother died calcined inside his vehicle. He was desperate and
                     hopeless because he could not help his brother.

                                             −6−
         Case 3:19-cv-01150-DRD Document 1 Filed 02/15/19 Page 7 of 8




                              VII. PRAYER FOR RELIEF:

       WHEREFORE, PLAINTIFFS demand judgment against defendants, jointly, in the

sum of $10,000,000.00, together with the interests thereon from the date of the filing of the

present complaint, costs and reasonable attorney’s fees.

       RESPECTFULLY SUBMITTED

       In San Juan, Puerto Rico, this 15th day of February, 2019.



                                           S/MICHELLE ANNET RAMOS JIMENEZ
                                           MICHELLE ANNET RAMOS JIMENEZ
                                           USDC-PR 225303
                                           E-mail: michellean2000@yahoo.com

                                           S/LUIS RAFAEL RIVERA RODRIGUEZ
                                           LUI RAFAEL RIVERA RODRIGUEZ
                                           USDC-PR 129411
                                           E-mail: luiswichyrivera@hotmail.com

                                           LUIS RAFAEL RIVERA LAW OFFICE
                                           CAPITAL CENTER BLDG.1
                                           SUITE 401
                                           239 ARTERIAL HOSTOS AVENUE
                                           HATO REY, PUERTO RICO 00918
                                           PHONE: 787-763-1780
                                           FAX: 787-763-2145




                                            −7−
Case 3:19-cv-01150-DRD Document 1 Filed 02/15/19 Page 8 of 8




                            −8−
